Citation Nr: 1716348	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

This matter was previously before the Board in March 2015, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

The file contains a January 2017 notice of disagreement concerning entitlement to service connection for a meniscal tear of the right knee with degenerative changes, sleep apnea, and a left knee disability.  However, the Board finds that, due to significant distinguishing features, a remand for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), is not warranted.  In Manlincon, the RO failed to construe a communication as a notice of disagreement with respect to an issue denied in the same rating decision as the issue developed for appeal.  Subsequent development of the appeal continued to ignore the notice of disagreement.  In contrast, in the present case, the claim was filed several years after the claim resulting in the appeal currently before the Board, and, more importantly, the RO has taken appropriate action on the January 2017 notice of disagreement.  Specifically, in response to the January 2017 notice that selected the DRO process for appeals processing, the RO provided the Veteran with a DRO Process explanation letter in January 2017.  The letter explains that if the RO cannot grant the appeal based on a review and examination of additional evidence, a statement of the case will be prepared.  The Board finds that it would be premature for it to accept jurisdiction of the issues discussed in the notice of disagreement simply to remand them for a statement of the case.  This is especially true in a case such as this where, unlike in Manlincon, the RO is appropriately developing the case.  Such a remand would also likely result in further delay in the development of the appeal currently before the Board.  Therefore, a remand for the RO to accomplish actions which are already in process is not warranted.


FINDING OF FACT

The most probative evidence of record does not reflect a current hearing loss disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A pre- discharge VA letter issued in May 2009 satisfies the duty to notify provisions.  The letter notified the Veteran of the evidence necessary to substantiate his service connection claim for bilateral hearing loss. 

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA audiological examinations for bilateral hearing loss in June 2009, May 2015, and November 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Each examiner examined the Veteran in-person and reviewed his past audiological examinations.  The November 2016 VA examiner reviewed the Veteran's entire record, addressed whether the Veteran has a current hearing loss disability, and if so, it's likely etiology.  The examiner's provided supporting explanation and rationale for all conclusions reached.  The examinations, in the aggregate, were thorough and reflect consideration of all relevant evidence and testing, to include the Veteran's lay statements.  Therefore, the Board finds the examinations to be adequate.  

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in March 2015.  The March 2015 Board remand directed the AOJ to provide the Veteran with a VA hearing loss examination, to include audiological testing.  The remand also directed the AOJ to provide an etiological opinion that considered the in-service audiograms.  The AOJ was further directed to readjudicate the issues on appeal and provide the Veteran with a supplemental statement of the case if any benefit sought remains denied.  Pursuant to the March 2015 remand, the Veteran attended VA examinations in May 2015 and November 2016.  Both examinations conducted audiological testing and the opinion in the November 2016 examiner's report considered all relevant audiological examinations.  The issues were readjudicated most recently in a May 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as hearing loss, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for hearing loss.  38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The Veteran contends that during service, his hearing began to gradually decrease, and his hearing loss has continued since service.  The Veteran was a medic in service and contends that he was exposed to noise and explosions.  He stated that he did wear hearing protection.  

The Veteran's in-service medical treatment indicates that he had normal hearing on audiological examination upon enlistment in 2003.  October 2008 treatment records show complaints of itching of the ears and a diagnosis of puritis.

The Veteran had three in-service audiograms between March 25, 2009 and March 31, 2009.  The audiological examinations recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
30
25
25
35
35
LEFT
25
25
30
35
25


500
1000
2000
3000
4000
RIGHT
30
35
50
50
50
LEFT
40
35
40
50
40


500
1000
2000
3000
4000
RIGHT
35
20
20
25
30
LEFT
45
40
50
55
35

Less than a week later, the Veteran was seen again in audiology in April 2009.  At that time, the Veteran denied hearing problems, except for tinnitus.  He denied difficulty understanding speech.  Review of laboratory studies showed marginal to mild hearing loss in the right and mild hearing loss in the left.  The Veteran was tested again and audiological examination recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
20
35
25
20
25
LEFT
30
30
30
35
30

The Veteran's separation examination from May 7, 2009 contained an audiological examination that recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
60
70
70
70
65
LEFT
30
40
65
65
70

That same day, May 7, 2009, the Veteran filed a claim for entitlement to service connection for bilateral hearing loss.  Pursuant to this claim, the Veteran attended a VA Audio examination on June 23, 2009.  He stated that he was unaware of hearing problems until an audio exam told him so once he returned from Iraq.  The Veteran stated that he had difficulty understanding conversational speech.  Audiological examination recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
20
25
20
20
15

Maryland CNC scores were 100 in the right ear and 98 in the left.  The examiner noted that "initial responses to pure tone testing were supra-threshold and inconsistent with SRT.  Responses improved with re-instruction and the results reported below are believed to more accurately reflect true hearing sensitivity."  The examiner noted that the Veteran has normal hearing bilaterally.  

At a November 2009 VA general medical examination, the Veteran reported no hearing complaints.  The Veteran attended a VA hearing loss examination in May 2015.  Audiological examination recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
10
15
10
20
15
LEFT
10
10
10
15
10

Maryland CNC scores were 98 in the right ear and 100 in the left.  Without review of the Veteran's entire record, the examiner opined that "if present, the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in the Veteran's military service."  The examiner explained that the significant fluctuation in thresholds obtained in both ears in the space of one week represents an inconsistency that brings the validity of the responses obtained into question.  Further, the examiner indicated that "initial responses during pure tone testing today were supra-threshold and inconsistent with SRT results.  These supra-threshold responses were consistent with the responses obtained between March 25, 2009 and April 2, 2009.  With repeated testing and reinstruction responses levels improved."  The examiner further stated that the Veteran's initial responses were inconsistent with his speech reception thresholds.

The Veteran attended another VA hearing loss examination in November 2016 in part for the purpose of reconciling the differences in the Veteran's audiological examinations and to determine whether the Veteran has a current hearing loss disability.  Audiological examination recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
25
25
30
25
30
LEFT
20
25
20
25
20

Maryland CNC scores were 100 in the right ear and 96 in the left.  The examiner opined that "the Veteran's initial responses to pure tone testing were supra-threshold and not in agreement with the Veteran's SRTs.  After repeated re-instruction, the Veteran's responses improved, but were still inconsistent.  The reported results represent the Veteran's best responses, but may not accurately portray the Veteran's true hearing thresholds.  Given the Veteran's history of variable and inconsistent test results, and the results of the C&P examination dated May 1, 2015 showing normal hearing sensitivity, it is at least as likely as not that the Veteran's right ear hearing loss present on today's exam is not indicative of organic hearing loss."  Further, the examiner stated that the Veteran's claimed ear condition was less likely than not due to ear puritis in service, as there is "no objective evidence that supports a current diagnosis with any pathology of the ear." Lastly, the examiner stated that "the separation audiogram dated May 7, 2009 shows severe hearing loss in both ears; however, the validity of these test results is questionable due to the Veteran's history of inconsistent tests results and supra-threshold responses during testing."

The most probative evidence of record indicates that the Veteran does not have a current hearing loss disability for VA compensation purposes.  None of the Veteran's post-service audiological examinations show a hearing loss disability as defined by 38 C.F.R. § 3.385. 

With regard to whether the Veteran's in-service audiological examinations show a current disability under 38 C.F.R. § 3.385, the Board turns to the competent medical opinion evidence of record.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board affords great probative weight to the May 2015 VA examiner's opinion that the inconsistencies in the Veteran's March and April 2009 audiological examinations bring the responses into question.  The Veteran's responses to the March and April 2009 audiological examinations are consistent with the Veteran's noted supra-threshold responses in his June 2009, May 2015, and November 2016 audiological examinations.  The May 2015 VA examiner personally examined the Veteran, reviewed his prior audiological examinations, and applied his medical expertise in formulating his opinion.  

The Board affords great probative weight to the November 2016 VA examiner's opinion that the results of the Veteran's May 2009 audiological examination are questionable due to past responses, current responses, and inconsistencies.  The Board also affords great probative weight to the November 2016 VA examiner's opinion that, due to previous inconsistencies, the Veteran's hearing loss present on that examination was not indicative of organic hearing loss.  The Board also affords great weight to the same examiner's statement that there is no objective evidence that supports a current diagnosis with any pathology of the ear.  The November 2016 VA examiner reviewed the entire record, examined the Veteran, and applied his medical expertise in formulating his opinions.  

While the record reflects several audiological tests indicative of a hearing loss disability for VA purposes while in-service, VA examinations shortly after service until the present are consistent in their findings that the Veteran does not have a current hearing loss disability.  The Board has considered whether the holding in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) is for application.  In Romanowsky, the Court determined that a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes.  However, unlike the facts in Romanowsky, the examiner's opinions in this case shed doubt on the validity of the previous in-service audiological examinations showing a possible current disability.  The examiners also have questioned the credibility of the Veteran's responses, indicating that his responses do not match his speech reception thresholds.  Therefore, the Board finds that the most probative evidence of record is not in relative equipoise showing that the Veteran has a current hearing loss disability, and service connection under 38 C.F.R. § 3.385 is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered whether service connection for hearing loss is warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a).  As noted above, the Board finds that it is not as least as likely as not that the Veteran has a current disability.  The most probative evidence of record does not show that the Veteran's claimed hearing loss manifested itself to a compensable degree within a year of separation of service; moreover, even if probative weight was given to the findings of Veteran's in-service audiological examinations, there has been no continuity of symptomatology. 

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that the Veteran has or has had a current hearing loss disability at any time during the pendency of the appeal.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


